Exhibit 99.3 Date: August 22, 2012 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: MAG SILVER CORP. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : Sep 07, 2012 Record Date for Voting (if applicable) : Sep 07, 2012 Beneficial Ownership Determination Date : Sep 07, 2012 Meeting Date : Oct 05, 2012 Meeting Location (if available) : Fairmont Waterfront, 900 Canada Place Way, Vancouver, BC Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 55903Q104 CA55903Q1046 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for MAG SILVER CORP.
